IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA
ROY LYNN FOREHAND,
                                         NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                         FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
v.
                                         CASE NO. 1D16-2580
STATE OF FLORIDA,

     Appellee.
_____________________________/


Opinion filed December 12, 2016.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Judge.

Roy Lynn Forehand, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      We previously affirmed the summary denial of the appellant’s postconviction

motion brought pursuant to Florida Rule of Criminal Procedure 3.800(a), but

retained jurisdiction for consideration of the imposition of sanctions.
      The appellant has failed to obtain relief in at least nine cases he filed in this

court to challenge this judgment and sentence. This is his fifth postconviction motion

challenging the scoring of his prior conviction for murder. Accordingly, we ordered

the appellant to show cause why he should not be prohibited from future pro se

filings challenging this judgment and sentence. See State v. Spencer, 751 So. 2d 47,

48 (Fla. 1999). The appellant’s response to the show cause order does not provide a

legal basis to prohibit the imposition of sanctions.

      Therefore, because the appellant’s repeated attacks on his judgment and

sentence have become an abuse of the legal process, we hold that he is barred from

future pro se filings in the court concerning Bay County Circuit Court case number

1986-CF-1247. The Clerk of the Court is directed not to accept any future filings

concerning this case unless they are filed by a member in good standing of The

Florida Bar.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.




                                          2